Citation Nr: 1751667	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-18 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether medical expenses for 2011 and 2012 were properly calculated for nonservice-connected death pension purposes.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to May 1968.  He died in March 1984 and the appellant is his surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 administrative determination by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, which notified the appellant that it was denying her medical expenses for 2011 and 2012 that she reported in March 2012.  

Jurisdiction of this case was transferred to the Los Angeles, California Regional Office (RO).  In March 2017, the appellant appeared at the RO and testified at a hearing before the undersigned; a transcript of the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that for due process and procedural reasons, this case requires further development before a decision may be made.  

By way of background, the issue certified to the Board on appeal pertains to an October 2012 PMC decision wherein VA informed the appellant that it was not counting her reported medical expenses for 2011 and 2012 on the basis that the expenses would not affect her pension rate.  VA explained to her that unreimbursed medical expenses were used for pension purposes to reduce a claimant's annual income, and that her medical expenses were denied because there was no annual income then being counted on her pension award from which to subtract her medical expenses.  She expressed her dissatisfaction with this determination, asserting in a notice of disagreement and substantive appeal statement that she had been a full-time student who was working a part-time job at a college work-study program which enabled her to pay for some medical expenses.  She appears to believe that her medical expenses were reimbursable by VA.

Soon thereafter, VA conducted an Income Verification Match (IVM) with information from the Internal Revenue Service in relation to her pension award and discovered income that had not previously been reported by the appellant.  As a result, in a January 2014 letter VA notified the appellant of a proposal to reduce (effective February 1, 2009) and to terminate (effective February 1, 2010) her pension benefits based on the discovery of the unreported income from a college, from a department of social services, and through self-employment.  In February 2014, the appellant responded by disputing the income, particularly the amounts listed for the social services department and the self-employment, asserting she never received the monies with which she was being charged.  In an April 2014 letter, VA implemented the reduction and termination of her pension, which led to an overpayment in her account in the amount of $39,282.  In a July 2014 letter, the appellant disputed the debt as "not true" (referring to a May 2014 statement and submission of documents wherein she explained she had not received some of the income charged to her), requested a waiver of recovery of the overpayment, and asked that her benefits be reinstated.  An August 2014 decision by the Committee on Waivers and Compromises of the RO in St. Paul granted the waiver request in full; however, the Committee did not consider the issue of the validity of the debt before considering the waiver request (which is a threshold determination that must be made).  

As shown by the foregoing, the 2011-12 medical expenses, which were originally denied because the appellant's countable income for VA purposes was $0 and therefore not able to be applied to reduce any income, are not necessarily superfluous given the subsequent developments regarding the retroactive termination of pension benefits effective in 2010, the appellant's dispute of the resultant overpayment charged to her, and her request for reinstatement of pension.  At the March 2017 Board hearing, the undersigned discussed the matter of the reduction/termination of pension and advised the appellant to submit all the medical expense and income information she could obtain from 2009 to the present.  The appellant stated her confusion over how the overpayment was derived, given her very minimal to no income over the years, and the undersigned expressed that an accounting was needed to understand "what's happened throughout the whole time period."  A waiver of recovery of the entire pension overpayment for the period of February 1, 2009 to April 2014 has been granted, but the validity of the VA debt charged to her in the first place was not established, including whether her 2011-12 medical expenses were used to determine if any pension would have been owed.   

In light of the foregoing, the Board finds that the underlying matter of the validity of the debt should be adjudicated before the propriety of the calculation of the 2011-12 medical expenses may be decided.  To that end, an audit in the appellant's pension account would help to explain whether the medical expenses (if needed) were properly calculated.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the appellant to submit evidence of any income she received and any unreimbursed medical expenses she incurred from February 1, 2009 to the present (as requested at the Board hearing).  Such evidence may include, but is not limited to, tax returns, pay statements, receipts for paid medical services, and any records to support her contention that she never received income from self-employment as indicated on tax returns (which she has alleged was an error on the part of her tax return preparer).  

2.  The AOJ should then adjudicate the issue of the validity of the overpayment of nonservice-connected pension benefits in the calculated amount of $39,282, covering the period of February 1, 2009 to April 2014.  To that end, the AOJ should consider the applicability of the appellant's medical expenses for 2011-12, as reported in March 2012.     

3.  Thereafter, the AOJ should prepare an audit of the appellant's pension account for the period of the overpayment (February 1, 2009 to April 2014), setting forth the amounts due and paid to her for that period only, the income and medical expenses considered for the period, and the reason(s) behind the creation of the overpayment.  

4.  Following completion of the foregoing, the RO should readjudicate the appellant's claim regarding whether medical expenses for 2011 and 2012 were properly calculated for nonservice-connected death pension purposes.  If the decision remains adverse to the appellant, the RO should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2017).




